Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    March 30, 2016

The Court of Appeals hereby passes the following order:

A16E0027. GARY WILSON v. WOODWARD PROPERTIES.

      Petitioner filed this emergency motion seeking to stop the execution of a writ
of possession issued by the Magistrate Court of Fulton County. The only avenue of
appeal available from the magistrate court judgment is provided by OCGA § 15-10-
41 (b) (1), which allows for a de novo appeal to the state or superior court.” Handler
v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d 225) (1991). This Court may only
address magistrate court matters that already have been reviewed by the state or
superior court. See Handler v. Hulsey, 199 Ga. App. 751 (406 SE2d 225) (1991);
Westwind Corp. v. Washington Federal Savings & Loan Assn., 195 Ga. App. 411 (1)
(393 SE2d 479) (1990).
      The Georgia Constitution requires that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere.” See Ga. Const. of 1983, Art. VI, Sec. I, Par. VIII; Bosma v.
Gunter, 258 Ga. 664 (373 SE2d 368) (1988). Accordingly, this case is hereby
TRANSFERRED to the Superior Court of Fulton County.
Court of Appeals of the State of Georgia
                                     03/30/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.